DETAILED ACTION
The amendment filed October 7, 2020 has been entered.  Claims 11-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0084194 to Shock et al. (Shock).


ii)    alternatively, the filling pipe comprises a controlled purge valve (122) for purging to an outside of the filling pipe at least some of the pressurized gas trapped in the downstream part of the filling pipe after said transferring step and, after the transfer step, the filling pipe is purged by involving opening the purge valve ([0072]; after the target cylinder is filled, the filling pipe is purged via the purge valve 122), wherein the determined corrective quantity of gas is the calculated or measured quantity of gas discharged via the purge valve (the amount of gas stored in the pigtail is calculated and it is this gas that is purged; see [0057]). Shock does not disclose the gas is hydrogen or that the purge valve is downstream of the downstream isolation valve.  However, using the system and method of Shock to supply hydrogen to a tank would be obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 12, Shock discloses the generated signal is stored and/or transmitted and/or displayed (the signal is transmitted via transmitter 112 and controller 110, and may be displayed on display 111 and stored in the memory of the computer).
Regarding claim 13, Shock discloses the generated signal is used in a step of calculating the charge to be made for the quantity of gas introduced into the tank (see [0056]-[0065] which describe calculating the quantity of gas).
Regarding claim 14, Shock discloses the determined corrective quantity of gas is a quantity which varies according to the temperature of the gas in the tank that is to be filled or in the filling pipe (see equations 6, 12 and 16 in which the temperature is a factor in determining the corrective quantity; i.e. the amount of gas remaining in the pigtail).

Regarding claim 17, Shock discloses the generated signal is obtained by subtracting or by adding a determined quantity of gas from or to the quantity of gas transferred as measured by the flow meter during the transfer step ([0056]-[0065] describe subtracting a determined quantity of gas from the quantity measured by the flow meter).
Regarding claim 18, Shock discloses the flow meter is adapted and configured to generate electric signals in the form of successive pulses each corresponding to an elementary measured quantity of gas ([0022] and [0029]; each separate signal generated by the flow meter is a “pulse”); and the generated signal is obtained by subtracting or by adding a determined quantity of pulses from or to the sum of the pulses generated by the flow meter during the transfer step (the cumulative amount of gas measured).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shock as applied to claim 15 above, and further in view of US Patent 5,671,785 to Andersson (Andersson).
Regarding claim 16, Shock discloses the method of claim 15 (see above), but does not disclose the filling pipe comprises a purge flow meter situated downstream of the purge valve for measuring the quantity of gas purged during the purge step, and the determined corrective quantity of gas is the quantity of gas measured by the purge flow meter or a determined fraction thereof.  Andersson teaches a filling system including a purge valve and a flow meter located downstream of the purge valve to measure the quantity of gas discharged through the purge valve (see claims 1 and 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a flow meter downstream of the purge valve as taught by Andersson in the system and method of Shock to measure the amount of gas purged, so that the purged amount can be compared with the calculated purge amount and the calculation adjusted based on the data from the purge flow meter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited documents disclose systems and methods for measuring a quantity of gas supplied to a tank which are related to applicant’s disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062.  The examiner can normally be reached on M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        March 12, 2021